DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 03, 2021 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed August 03, 2021 in response to PTO Office Action mailed May 03, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 6, and 11 have been amended. Claims 3 and 8 have been canceled. No claims have been added. As a result, claims 1, 4-6 and 9-11 remain pending in this application.


Response to Arguments
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but they are not persuasive.
The Applicant argues that Jujjuri fails to teach that network bandwidth of the node is normalized and graded to determine a level value. The storage capacity or available storage of Colgrove is not normalized and graded to determine a remaining storage space level value and the write latency of Colgrove is also not normalized and graded to determine a read/write speed level value as claimed in claim 1. The write speed of Greco is normalized to percentages, but is not graded to determine a read/write speed level value as claimed in amended claim 1. The arguments presented by the Applicant above with respect to individual reference not teaching particular limitation(s) are for 35 USC 102 rejection, where one reference must teach each and every limitation of the claimed invention. However the rejection of the claims is 35 USC 103 rejection and therefore the combination of all references must teach the claimed limitations. For example, as noted in the previous rejection, Jujjuri teaches assigning/generating weight values to the performance metrics and grading/ranking the nodes based on the values of the performance information (Jujjuri: pars. [0059] – [0065]). Jujjuri teaches that various performance metrics may be used or combined with others, to generate the weights to be assigned, which are probably not discussed by the rules may weight different performance characteristics differently and may take into account factors other than the performance characteristics (406, 408) associated with the different types of storage devices (322, 324)”). Jujjuri and Colgrove do not use “normalized” values, however Greco teaches using normalized values. According to understanding of normalization from Wikipedia: Normalization of ratings means adjusting values measured on different scales to a notionally common scale, often prior to averaging. In more complicated cases, normalization may refer to more sophisticated adjustments where the intention is to bring the entire probability distributions of adjusted values into alignment. In the case of normalization of scores in educational assessment, there may be an intention to align distributions to a normal distribution. A different approach to normalization of probability distributions is quantile normalization, where the quantiles of the different measures are brought into alignment. In another usage in statistics, normalization refers to the creation of shifted and scaled versions of statistics, where the intention is that these normalized values allow the comparison of corresponding normalized values for different datasets in a way that eliminates the effects of certain gross influences, as in an anomaly time series. Some types of normalization involve only a rescaling, to arrive at values relative to some size variable. In terms of levels of measurement, such ratios only make sense for ratio measurements (where ratios of measurements are meaningful), not interval measurements (where only distances are meaningful, but not ratios). As it can be seen from above explanation of “normalization”, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jujjuri et al. (US 2018/0352023) and further in view of Colgrove et al. (US 2017/0161184) and Greco et al. (US 2006/0259274).
As per claim 1, Jujjuri teaches a method for storing data (Jujjuri: par. [0019]), the method comprising: 

acquiring, for a to-be-written node in a to-be-written node group, a memory performance information set corresponding to at least one memory comprised in the to-be-written node (Jujjuri: fig. 5A, step 502, send a periodic metric query to each server node; step 504: receive replies with node metrics); 
determining a remaining storage space level value (Jujjuri: par. [0053]: “Based on the acquired node metrics…the client assigns a value or weight to each node…nodes with higher free disk space…are given higher weights”). Jujjuri expressly fails to teach and a read/write speed level value of the to-be-written node based on the acquired memory performance information set; and generating the weight value of the to-be-written node based on the determined remaining storage space level value and the read/write speed level value. Colgrove teaches selecting storage devices based on amount of storage capacity available and write latency (write speed) and read speed (Colgrove: pars. [0032], [0033], [0034], [0039]). Jujjuri further teaches that various metrics may be used, or combined with others, to generate the weights to be assigned (Jujjuri: par. [0054]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize read/write speed as additional metric to be combined with remaining storage space level as taught by Colgrove in the system of Jujjuri to generate weight value to select the node with free space and better read/write speed for improved load distribution and improved performing system (Jujjuri: pars. [0046], [0047]).
rules may weight different performance characteristics differently and may take into account factors other than the performance characteristics (406, 408) associated with the different types of storage devices (322, 324)”; Jujjuri teaches (abstract): “Using received metrics, clients dynamically assign weights to each of the servers as an indication of their current capabilities” and Colgrove teaches: (par. [0033]: “servicing the one or more unprocessed write requests (306) based on a combination of many factors, each of which may be weighed equally or differently”; par. [0043]) “Such selection rules may weight different performance characteristics differently”. Here it is readily apparent that weights are assigned to select the node which means that each characteristic such as remaining space or read/write speed is assigned weights to determine the ranks).
Jujjuri and Colgrove combined teach determining remaining storage space level value and a read/write level value of the to-be-written node through grading based on the acquired performance information (Jujjuri: pars. [0059] – [0065], Colgrove: pars. [0033], [0043]), however Jujjuri and Colgrove fail to teach normalization of memory performance information. Greco teaches normalization of performance data (Greco: pars. [0015], [0016]). Greco teaches (par. [0015]) that normalizing the data provides 
storing the to-be-stored data to the target to-be-written node (Jujjuri: fig. 5A, last block of the figure: select one of the server nodes to process the write request based on the rankings; par. [0058]).
As per claim 6, Jujjuri teaches an apparatus for storing data (Jujjuri: figs. 1A, 1B), the apparatus comprising: at least one processor (Jujjuri: fig. 1A, item 17; par. [0032]); and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Jujjuri: par. [0033]), the operations comprising: The remaining limitations are similar in scope with claim 1 and thus rejected under same rationales as applied to claim 1 above.

As per claim 4, Jujjuri and Colgrove teach wherein the memory performance information comprises at least one of: a remaining storage space size of the memory, a read/write speed of the memory (please see claim 2 above). Jujjuri and Colgrove expressly fail to teach a rotating speed of the memory, and seek time. However as noted with respect to claim 2 above, Jujjuri teaches that various metrics may be used and when the disks are employed as storage device, the read/write latency of the disk also depends on rotating speed and seek time. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a rotating speed and the seek time as additional characteristics to rank the storage nodes to select the node for improved storage system performance.
As per claim 5, Jujjuri teaches wherein determining, based on the generated weight value set, the target to-be-written node from the to-be-written node group, comprises: sorting weight values in the generated weight value set in a descending order to generate a weight value sequence, wherein the weight values in the generated weight value set have one-to-one corresponding relationships with to-be-written nodes in the to-be-written node group (Jujjuri: par. [0058]: The list may be ranked according to the weights…The client selects a highest ranked server node”); grading, for the weight values in the generated weight value sequence, according to a set level spacing, the weight values to obtain level values corresponding to the weight values; and determining the target to-be-written node from the to-be-written node group based on 
Claim 10 is rejected under same rationales as applied to claim 5 above.
Claim 9 is similar in scope with claim 4 and thus rejected under same rationales as applied to claim 4 above.
	
Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


KAUSHIKKUMAR M. PATEL
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138